This action is not brought on a bond, note, or liquidated account, and therefore is not within the act of 1820, which declares that in such cases
the jurisdiction of the Superior and county courts shall be ousted by plea in abatement. Nor did the act which gives concurrent jurisdiction in all cases for civil injuries to the Superior and county courts alter the modeof ousting jurisdiction in either. In this case, the declaration shows the nature of the demand, and the verdict of the jury the amount due, and there being no affidavit under the act of 1777, the court law, as it is called, there must be judgment of nonsuit.
PER CURIAM.                                        Action dismissed. *Page 206 
(366)